Citation Nr: 1720768	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-10 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome (CTS).

2.  Entitlement to service connection for a skin disorder, to include lichen planus.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression, to include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1989 to September 1993 and from May 1995 to August 1995.  He subsequently had multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2007, July 2008, and August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Board notes that the July 2007 rating decision denied claims for service connection for a lumbar spine disorder and CTS, the July 2008 rating decision denied a claim for service connection for PTSD, and the August 2009 rating decision denied service connection for bilateral hearing loss and a skin disorder.  

In his March 2010 substantive appeal (VA Form 9), the Veteran indicated that he wished to testify at a Board hearing before a Veterans Law Judge sitting at the RO.  As such, in April 2012, he was informed that his requested hearing had been scheduled for June 2012.  The Veteran's representative submitted a letter in June 2012 indicating the Veteran's desire to cancel his scheduled hearing.  The Veteran was subsequently scheduled for a Board video-conference hearing before a Veterans Law Judge in March 2014.  However, in a March 2014 communication, the Veteran's representative requested such hearing be canceled.  38 C.F.R. 
§§ 20.702(e), 20.704(e) (2016).

The Board notes that the Veteran attempted to amend his PTSD claim to include any acquired psychiatric disorder, including PTSD, anxiety, and depression.  In this regard, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board recharacterized the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, in its May 2014 decision.  

In its May 2014 decision the Board also denied the Veteran's claims for service connection for a lumbar spine disorder and bilateral hearing loss and remanded the claims listed on the title page.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of his appeal, the Veteran's representative was removed from VA's list of accredited attorneys.  38 C.F.R. § 14.629 (2016).  The Veteran was contacted in March 2017 to advise him of this, at which time the Veteran reported that he was aware of his representative's removal.  Therefore, the Veteran is now unrepresented in the current matter.

This appeal is being processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  CTS is not shown to be causally or etiologically related to any disease, injury, or incident during service.

2.  A skin disorder, to include lichen planus, is not shown to be causally or etiologically related to any disease, injury, or incident during service.

3.  An acquired psychiatric disorder, to include PTSD, anxiety, and depression, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by a service-connected disability.






CONCLUSIONS OF LAW

1.  The criteria for service connection for CTS have not been met.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2016).

2.  The criteria for service connection for a skin disorder, to include lichen planus, have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2016).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by November 2006, January 2008, and June 2009 letters sent prior to the rating decisions on appeal.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service personnel records, service treatment records (STRs), and post-service private records have been obtained and considered.  The Board notes that the Veteran's representative at such time submitted letters in October 2012 and February 2014 identifying VA treatment records from November 2009 to October 2012 and from April 2013 to June 2013 that should be added to the record.  However, upon review of the evidence of record, the Board finds that the Veteran's attorney was referring to VA examinations that had previously been associated with the file.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

In addition, the Board determined in its May 2014 remand that VA examinations with etiological opinions were necessary to decide the claims on appeal.  VA's Adjudication Procedures Manual, M21-1, notes that claims that are subject to temporary or episodic improvement, like skin disorders, should be scheduled for examinations when such disorders are most likely to show representative or claimed symptoms.  See M21-1 at III.iv.3.B.1.d.  In this case, the Veteran was mailed a letter and left two telephone messages in order to schedule VA examinations for his CTS, skin disorder, and acquired psychiatric disorder claims.  However, the Veteran did not respond to these requests to schedule an examination.  

Thereafter, the AOJ sent him a February 2017 supplemental statement of the case in which the Veteran was advised that he had failed to attend scheduled VA examinations and did not provide good cause for doing so.  Consequently, he was informed that his claims would be decided based on the evidence of record.  A March 2017 Report of General Information documents a telephone call between the Veteran and VA in which he stated he had not received a written correspondence or telephone calls in regard to scheduled VA examinations.  The Veteran further stated that he would have attended such examinations if he knew about them.  He also submitted a correspondence in March 2017 in which he stated that he did not receive any communication in regard to additional VA medical examinations.

However, there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  To rebut the presumption, the Veteran, not VA, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 30.  Absent such clear evidence, timely delivery is assumed.  See id.; see also Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994).  Although the Veteran states that he did not receive correspondence or telephone messages from VA in regard to scheduled VA examinations, this statement does not constitute clear evidence rebutting the presumption of regularity in this case.  Thus, the Board finds that the Veteran was properly notified of the need to contact VA in order to schedule examinations in regard to his claims as well as the subsequently scheduled date and time for such examinations.

VA regulations provide that, when a claimant fails to report for an examination scheduled in conjunction with original claims, the claims shall be rated based on the evidence of record.  38 U.S.C.A. § 1155, 38 C.F.R. § 3.655.  In this case, VA attempted to contact the Veteran to schedule examinations such that the nature and etiology of his claimed disorders could be properly evaluated.  Specifically, the Veteran's representative in September 2010 submitted a statement reporting that the Veteran's claimed skin disorder is not always present and waxes and wanes from time to time.  However, the Veteran did not contact the AOJ to schedule such examinations or attend the examinations after they were subsequently scheduled.  As such, the Board will decide the claim based on the evidence of record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in regard to the Veteran's claims has been met.

Furthermore, the Board finds there has been substantial compliance with the Board's May 2014 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in May 2014, the matter was remanded in order to allow the Veteran an opportunity to identify relevant medical records not already associated with the record, request the Veteran provide information to assist with verifying his claimed PTSD stressor, and afford the Veteran VA examinations.  Subsequently, the AOJ mailed the Veteran a letter requesting that he provide additional information about his claimed PTSD stressor in July 2016 and a letter requesting that he identify outstanding relevant medical records in October 2016; however he did not respond to either correspondence.  Then, in January 2017, the Veteran was mailed a letter and left two telephone messages in regard to scheduling VA examinations; however he did not contact the AOJ in order to schedule such VA examinations or attend such examinations after they were later scheduled.  Therefore, the Board finds that there has been substantial compliance with the Board's May 2014, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable." 
38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

CTS

The Veteran claims that he has CTS due to his military service.  In this regard, on his May 2006 claim form he reported that he typed for numerous hours on a daily basis throughout his military career and in a April 2008 statement reported that he was an administrative clerk in the military for twelve years.  

The Veteran's STRs are negative for any complaints, findings, or diagnoses referable to CTS.  However, the Veteran's service records document that his primary duty was serving as an administrative clerk from August 1989 to November 1994, which includes basic typing.  Furthermore, the Veteran's Form DD 214 lists his specialty in service as administrative clerk.

Private treatment records associated with the file in May 2012 note a diagnosis of CTS for the Veteran in May 2011.  In addition, private treatment records added to the file in June 2014 show that the Veteran was treated for CTS by an injection in September 2013.  Therefore, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of CTS.

However, the Board also finds that the preponderance of the evidence is against the claim.  In this regard, there is no competent evidence of record establishing a nexus between the Veteran's CTS and his military service.  As there was no etiological opinion in regard to such disorder of record, the Board remanded the case in May 2014 in order to afford the Veteran a VA examination and an opinion to determine the etiology of his CTS.  However, as discussed above, because the Veteran failed to attend the VA examination after it was scheduled, no etiological opinion was obtained.  

To the extent that the Veteran believes that his CTS is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of CTS is a matter not capable of lay observation and requires medical expertise to determine.  Specifically, the question of causation of such disorder, to include whether such is the result of the Veteran's typing duties while in-service, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's opinion as to the etiology of his CTS is not competent and consequently is afforded no probative weight.

In summary, the Board finds that the Veteran's CTS is not shown to be causally or etiologically related to any disease, injury, or incident during service.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

Skin Disorder

The Veteran claims that he has a recurrent skin disorder which began during his military service.  In this regard, he reported on his May 2009 claim form that he began having skin rashes while stationed at Camp Lejeune, North Carolina and that he still has recurrences of them.  Thereafter, his representative submitted a statement in September 2010 stating that the Veteran was diagnosed and treated for lichen planus, which he characterized as a type of skin rash, during service.  The representative further stated that cutaneous lesions are not always present and that 
this condition waxes and wanes from time to time.  

The Veteran's STRs contain several records related to a skin disorder.  In this regard, a March 1993 treatment record notes a few scattered lesions on the Veteran's abdomen, shoulder, and chest.  One month later, he was diagnosed with lichen planus.  Lichen planus was also noted on the Veteran's June 1993 exit examination.  Post-service private treatment records associated with the file in September 2009 also contain treatment for a skin disorder.  In this regard, a November 2003 record noted that the Veteran had a lesion on his skin.  In addition, a May 2009 record noted a pigmented lesion on the right temporal area of the Veteran's face and assessed the Veteran with a skin lesion, not otherwise specified, with no suspicious features.  However, the Board notes that the Veteran's post-service records do not contain a diagnosis of lichen planus.

The Veteran was examined by VA in regard to this claim in June 2009.  The examiner stated that the Veteran had not had skin lesions over the past 12 months.  He also stated that the Veteran denied any seasonal predilection and that his rash had resolved.  The examiner noted some acne-like lesions on the Veteran's chest and axillary area.  However, the examiner concluded that the lesions he found on the Veteran were from acne and that his in-service lichen planus had resolved.  

As the VA examiner incorrectly stated that the Veteran had not had skin lesions in the 12 months prior to the examination and the Veteran's representative reported that his skin disorder symptoms wax and wane, the Board remanded the claim for a new VA examination in May 2014.  However, as discussed above, because the Veteran failed to attend a VA examination in regard to such claim, a second VA examination was not performed.  

The Board finds that the competent evidence of record confirms that the Veteran has a current skin disorder.  Specifically, post-service private treatment records during the pendency of the claim have indicated he has had skin lesions.  However, the Board also finds the preponderance of the evidence is against the claim.  In this regard, there is no competent evidence of record establishing a nexus between the Veteran's current skin disorder and his in-service lichen planus or any other in-service event or disease.  The June 2009 examiner concluded that the Veteran's in-service lichen planus had resolved.  While this opinion was found to be inadequate by the Board, as noted above, the Veteran failed to attend a subsequent VA examination, and, thus, no additional etiological opinion was obtained.  

To the extent that the Veteran believes that his skin disorder is related to his service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, supra. (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of a skin disorder is a matter not capable of lay observation and requires medical expertise to determine.  Specifically, the question of a specific diagnosis and causation of such a skin disorder, to include whether such is due to, or a recurrence of, the Veteran's in-service lichen planus, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert, supra. (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's opinion as to the etiology of his current skin disorder is not competent and consequently is afforded no probative weight.

In summary, the Board finds that the Veteran's skin disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

Acquired Psychiatric Disorder

The Veteran claims he has an acquired psychiatric disorder caused by events in-service and/or caused or aggravated by a physical disability related to his service.  In this regard, the Veteran submitted a statement in April 2008 reporting that his PTSD probably began in 1993 when he was forced to be away from his spouse while she was seven months pregnant because his spouse's transfer orders were changed shortly before they were to move from North Carolina to Georgia.  The Veteran reported that due to the change, he had to move with his son while his wife remained in North Carolina and that as a result he missed the birth of his daughter.  He further stated that he experienced stress due to the need to miss work for treatment for a low back disorder and CTS as it made him nervous about his employment stability.  He also reported experiencing uncontrollable, severe anxiety attacks on a regular basis.  He stated that he was taken to the emergency room three times over the prior 18 months because he mistakenly thought panic attacks were heart attacks and that he was taking four medications to treat his anxiety.  He then submitted a correspondence in March 2010 in which he claimed to have PTSD due to being separated from his family during two seven month long deployments.  He also stated that his anxiety and depression were secondary to his PTSD and to his service-related physical disabilities.

The Veteran's STRs are negative for any complaints, findings, or diagnoses in regard to experiencing psychiatric disorders.  Post-service private treatment records added to the file in June 2009 contain a diagnosis of major depressive disorder with symptoms of panic and anxiety from August 2004.  In addition, a December 2006 private treatment record associated with the record in September 2009 shows the Veteran was assessed with anxiety and depression.  The Veteran's post-service psychiatric treatment records contain physician notes in regard to panic attacks and anxiety as well as medication prescribed to treat the Veteran.  Such records report the Veteran discussing professional and financial concerns during treatment but they rarely note him mentioning events related to his military service.  In fact, the only notation in these records related to his military service is a January 2009 note that the Veteran reported fear of dying related to killing 27 men while he was in the military.  The Board notes that the Veteran subsequently denied killing men during service in a March 2017 correspondence.  In addition, private treatment records from June 2007 show that the Veteran was taken to a hospital because he mistakenly thought he was having a heart attack, but was instead diagnosed with anxiety. 

The record reflects that the Veteran has been diagnosed with major depressive disorder and anxiety.  However, the record does not contain a diagnosis of PTSD for the Veteran.  In addition, a formal finding was made in July 2008 that the Veteran's claimed stressor of difficulties with relocating his family during service could not be verified.  In this regard, the Veteran was requested to provide additional information in regard to such stressor or other in-service stressors in April 2008 and October 2014; however he did not respond to such requests.  Furthermore, the Veteran does not claim and the record does not reflect that he engaged in combat.  While the Veteran told a treatment provider in January 2009 that he killed 27 men during service, he later stated in a March 2017 correspondence that he did not remember making that statement and that he believed he made the statement due to medication he was taking at such time.  Therefore, the Board finds that the competent evidence of record does not support a current diagnosis of PTSD for the Veteran or a confirmed in-service stressor.

The Board also finds that the preponderance of the evidence is against the claim because there is no competent evidence of record establishing a nexus between the Veteran's anxiety or depression and his military service.  The Veteran's psychiatric treatment records do not note discussions of in-service events other than a report of killing 27 men in-service, which he has since denied occurred.  In addition, there is no competent etiological opinion in regard to such disorders of record.  In this regard, the Board remanded the case in May 2014 in order to afford the Veteran a VA examination in order to diagnosis his current acquired psychiatric disorders and obtain opinions as to the etiologies of such disorders.  However, as discussed above, the Veteran failed to attend the examination.  In regard to the Veteran's claim that his acquired psychiatric disorders are secondary to service-connected physical disabilities, he is not service-connected for any such disabilities.  

To the extent the Veteran believes that his acquired psychiatric disorders are related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, supra. (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of such disorders is a complex question that requires medical expertise.  See Woehlaert, supra. (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, the diagnosis and etiology of an acquired psychiatric disorder requires the administration and interpretation of psychological testing, knowledge of the psyche, and the way trauma affects psychological functioning.  Thus, the Veteran's statements are afforded no probative value, and the competent, probative evidence of record does not support a finding that the Veteran's anxiety or depression are caused by events he experienced during service.  Accordingly, the Veteran's opinion as to his currently diagnosed acquired psychiatric disorders and the nature and etiology of such disorders is not competent and consequently is afforded no probative weight.

In summary, the Board finds that the Veteran's acquired psychiatric disorders are not shown to be causally or etiologically related to any disease, injury, or incident during service or are caused or aggravated by a service-connected disability.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for CTS is denied.

Service connection for a skin disorder, to include lichen planus, is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


